Per Curiam.

Upon the termination of the -written lease the tenant became a statutory tenant and the clause in the lease by which he waived a jury trial was carried over and projected into the statutory tenancy. (Parkwest Realty Corp. v. Kenny, N. Y. L. J., Jan. 26, 1948, p. 321, col. 7 [App. Term, 2d Dept.] ; Glassberg v. Trachtenberg, N. Y. L. J., Feb. 2,1948, p. 421, col. 3 [App. Term, 2d Dept.] ; 130 West 57 Corp. v. Hyman, 188 Misc. 92; Continental Merchandise Co. v. Harris, 76 N. Y. S. 2d 613 [App. Term. 1st Dept.]; Schultz v. Wietchner, 271 App. Div. 971.)
The final order should be vacated and intermediate order unanimously reversed on the law and new trial granted, with $30 costs to the landlord to abide the event, and the motion to strike the proceeding from the jury calendar granted.
Steinbrink, Fennelly and Froessel, JJ., concur.
Ordered accordingly.